Case 4:18-cv-00041-RAS-KPJ Document 20 Filed 09/17/20 Page 1 of 1 PageID #: 164




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


 CARLOS ALBERTO PORTILLO, #1942599                §
                                                  §
 VS.                                              §                 CIVIL ACTION NO. 4:18cv41
                                                  §
 DIRECTOR, TDCJ-CID                               §

                                     ORDER OF DISMISSAL

         The above-entitled and numbered civil action was referred to United States Magistrate Judge

 Kimberly C. Priest Johnson. The Report and Recommendation of the Magistrate Judge, which

 contains proposed findings of fact and recommendations for the disposition of such action, has been

 presented for consideration. No objections were filed. The court concludes that the findings and

 conclusions of the Magistrate Judge are correct and adopts the same as the findings and conclusions

 of the court.

         It is therefore ORDERED that the petition for writ of habeas corpus is DENIED and the

 case is DISMISSED with prejudice. A certificate of appealability is DENIED. All motions by

 either party not previously ruled on are hereby DENIED.


                 .   SIGNED this the 17th day of September, 2020.




                                                            _______________________________
                                                            RICHARD A. SCHELL
                                                            UNITED STATES DISTRICT JUDGE
